Per Curiam.

App. R. 9(E) provides the procedure for the correction or modification of a trial court record. If there is a material omission or misstatement, then the issue may be resolved by either the trial court, the court of appeals, or by stipulation of the parties.
The materials submitted by appellant to this court do not reflect that he attempted to use the procedure provided in the Rules of Appellate Procedure, nor do they indicate that any specific part of the record allegedly omitted was brought to the attention of the court of appeals so as to afford a basis for legitimate inquiry.
Appellant, having failed to show that he is entitled to the relief requested, the judgment of the court of appeals dismissing appellant’s complaint is affirmed.

Judgment affirmed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.